820 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Timothy DOYLE, Plaintiff-Appellant,v.Janice LOWE, Official Court Reporter;  Thomas Dease, Chiefof Police of Brookpark, Ohio;  Timothy Robinson, PatrolOfficer of Brookpark, Ohio;  Gregory Ditleson, PatrolOfficer of Brookpark, Ohio;  Donald McQuaid, Patrol Sgt. ofBrookpark, Ohio;  David Kercher, Patrol Officer ofMiddleburg Hts., Ohio, Defendants-Appellees.
No. 86-4012.
United States Court of Appeals, Sixth Circuit.
June 9, 1987.

Before WELLFORD, MILBURN and KENNEDY, Circuit Judges.

ORDER

1
Plaintiff moves for appointment of counsel on appeal from the district court order which dismissed his civil rights action as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Upon consideration of the record and the appellate brief, this panel unanimously agrees that oral argument is unnecessary.  Fed.R.App.P. 34(a).


2
In his complaint filed pursuant to 42 U.S.C. Sec. 1983, plaintiff sought monetary damages for his alleged illegal incarceration.


3
The district court's dismissal of the action is affirmed.  Such dismissal is without prejudice to appellant's opportunity to refile his Sec. 1983 claim if and when he establishes through a petition for a writ of habeas corpus that his conviction resulted from the various constitutional infirmities alleged by plaintiff.   See Hadley v. Werner, 753 F.2d 514 (6th Cir.1985) (per curiam).


4
Accordingly, the motion for counsel is denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.